Citation Nr: 0126384	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  98-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cervical strain, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for periodontal 
disease, claimed as bleeding gums as due to an undiagnosed 
illness, to include entitlement to Class II outpatient dental 
treatment.  

4.  Entitlement to service connection for a respiratory 
condition manifested by cough, raspy voice, chest congestion, 
and exertional dyspnea, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

6.  Entitlement to service connection for sleep disturbance 
with fatigue due to an undiagnosed illness.  

7.  Entitlement to service connection for problems with bowel 
movements due to an undiagnosed illness.  

8.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  

9.  Entitlement to service connection for Mycoplasma positive 
test due to an undiagnosed illness.  

10.  Entitlement to service connection for tinea pedis, 
claimed as peeling and cracking of the feet due to 
undiagnosed illness.  

11.  Entitlement to service connection for tinea cruris, 
claimed as rashes on the thighs due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional offices in Philadelphia, 
Pennsylvania, and Manchester, New Hampshire, and was 
certified to the Board by the Manchester Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of all issues not addressed in the remand portion 
of this decision has been obtained.  

2.  Chronic cervical strain, a known clinical diagnosis, was 
not present in service; there is clear and convincing 
evidence to rebut any presumption of inservice incurrence of 
any current chronic cervical strain.  

3.  Migraine headaches, a known clinical diagnosis, were not 
present in service, and any current migraine headaches are 
not shown to be related to service or to any incident of 
service origin; the headaches shown in service were 
attributed to acute episodes of bronchitis and viral syndrome 
that resolved, leaving no chronic residuals.  

4.  The regulations that became effective on June 8, 1999, 
are more favorable to the veteran in this case with respect 
to his claim for dental disability.  

5.  The veteran's complaints of bleeding gums have been 
attributed to periodontal disease, a known clinical 
diagnosis.  

6.  The precise state of the veteran's dentition at entry on 
active duty is not shown in the record; the veteran did not 
sustain dental trauma in service and was not interned as a 
prisoner of war.  

7.  Teeth nos. 2 and 15 were extracted after more than 180 
days on active duty as a result of dental caries that were 
noted more than 180 days after the veteran's entry on active 
duty.  

8.  Teeth nos. 1, 12, 16, 18, 19, 29, 30, 31, and 32 
developed caries more than 180 days after the veteran's entry 
on active duty; the dental caries were present at separation 
and on a VA dental examination performed in July 1995.  

9.  The presence of dental caries on teeth nos. 4, 13, and 14 
reflected on a service dental record in March 1994 was not 
confirmed on the July 1995 VA dental examination.  

10.  Dental caries noted on teeth nos. 3, 5, 6, and 17 during 
service were not shown at the time of the veteran's 
separation from service.  

11.  The gingivitis noted when the veteran underwent an 
annual dental examination in October 1992 was an episode of 
acute periodontal disease not shown at separation from 
service.  

12.  A respiratory condition manifested by cough, raspy 
voice, chest congestion, and exertional dyspnea has been 
attributed to bronchial asthma, a known clinical diagnosis.  

13.  Bronchial asthma was not present in service, and any 
current bronchial asthma is not shown to be related to 
service or any incident in service; the episodes of strep 
throat, pharyngitis, bronchitis, and upper respiratory 
infection in service were acute an transitory and resolved, 
leaving no residual disability.  

14.  The veteran's subjective complaints of short-term memory 
loss have not been supported by objective indications.  

15.  The veteran's subjective complaints of problems with 
bowel movements have not been supported by objective 
indications.  

16.  The veteran's peeling and cracking of the feet are shown 
to be due to tinea pedis, a known clinical diagnosis; tinea 
pedis was not present in service or until several years 
following service and is not shown to be related to service 
or any incident therein.  

17.  The veteran's rash on the inside of his thighs is shown 
to be due to tinea cruris, a known clinical diagnosis.  The 
episodes of tinea cruris and hives in service constituted 
acute and transitory episodes that resolved, and it is not 
shown that any current tinea cruris is related to service or 
to any incident of service origin.  


CONCLUSIONS OF LAW

1.  Cervical strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

2.  Migraine was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.317.

3.  Service connection for bleeding gums as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.317.  

4.  Service connection for gingivitis for purposes of 
entitlement to Class II outpatient dental treatment is not 
warranted.  38 U.S.C.A. § 1712 (West Supp. 2001); 38 C.F.R. 
§§ 3.381, 17.161 (2001).  

5.  Service connection for purposes of entitlement to Class 
II outpatient dental treatment is warranted for teeth nos. 1, 
2, 12, 15, 16, 18, 19, 29, 30, 31, and 32.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  

6.  Service connection for purposes of entitlement to Class 
II outpatient dental treatment is not warranted for teeth 
nos. 3, 4, 5, 6, 13, 14, and 17.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  

7.  Service connection for a respiratory disorder manifested 
by cough, raspy voice, chest congestion, and exertional 
dyspnea, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 
C.F.R. §§ 3.303, 3.317.  

8.  Service connection for memory loss as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.317.  

9.  Service connection for problems with bowel movements, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.317.  

10.  Tinea pedis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.317.  

11.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  38 U.S.C.A. § 
5103A.  On August 29, 2001, the final rules to amend VA 
adjudication regulations to implement the provisions of the 
VCAA were published in the Federal Register.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Accordingly, the provisions of the VCAA and 
the new regulations must be applied to the veteran's claims.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new statutes and regulations 
with regard to the issues before the Board.  The evidence of 
record includes the veteran's available service medical 
records, his post service treatment reports, and reports of 
VA examinations, as well as statements and testimony by the 
veteran and his representative and medical articles submitted 
in support of his appeal.  The Board observes that at a 
January 1999 hearing before a Decision Review Officer at the 
RO, the representative noted that the veteran's service 
medical records essentially ended after 1989 and that no 
further records were available, nor was a separation 
examination shown.  The representative contended that the 
veteran's service medical records were not properly 
maintained, although the representative also stated that he 
believed that VA had acquired all of the service medical 
records that were available.  The veteran testified that 
because he was going to the aid station within his unit, a 
lot of the medical records of his unit, including his, were 
not getting transferred to the main infirmary.  He indicated 
that the medical records of the aid station are combined with 
those from the main infirmary when a soldier is shipped out 
from his unit, and he suggested that this did not happen in 
his case because he never left that unit for his whole tour 
of duty.  

The Board notes that there are no service medical records for 
the period of the veteran's deployment to the Persian Gulf 
from January to May 1991 but that there are a number of 
service medical record entries in the years thereafter prior 
to the veteran's discharge from service in 1994.  In a 
memorandum dated in April 1994, the veteran indicated that he 
did not desire to undergo an examination for separation from 
service.  A reviewing physician indicated that he had 
reviewed the veteran's service medical records and had 
determined that he did not need a separation physical 
examination.  Attempts to secure additional service records 
have failed.  Under the circumstances, the Board finds that 
the record as it stands is adequate for appellate review.  
See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)) (VA may end its efforts 
to obtain relevant records from a Federal agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain them would be futile).  

The veteran and his representative have been adequately 
notified of the applicable laws and regulations setting forth 
the criteria for entitlement to the benefits sought.  The 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, and the RO's letters to 
the veteran have informed him and his representative of the 
information and evidence necessary to substantiate the claims 
to the benefits sought, such that there has been compliance 
with VA's notification requirements under the VCAA and the 
final rules.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  

Section 1117 of title 38, United States Code, provides for 
the enactment of regulations for compensation for 
disabilities occurring in Persian Gulf veterans.  Its 
implementing regulation, 38 C.F.R. § 3.317, provides that VA 
shall pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms including, but not limited to:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders; provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; the Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is "a Persian Gulf 
veteran;" (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  Section 3.317 explicitly 
acknowledges that a claimant's "signs or symptoms" need not 
be shown by medical evidence; however, the regulation does 
specifically require some "objective indications" of 
disability.  38 C.F.R. § 3.317(a).  "'Objective indications 
of chronic disability' include both 'signs,' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical, indicators that are 
capable of independent verification."  38 C.F.R. 
§ 3.317(a)(2).  Thus, although medical evidence of signs or 
symptoms is clearly not required to grant a claim, the 
regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, the Court of Appeals for Veterans Claims has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to same effect).  

A.  Cervical strain

The veteran principally contends that he has chronic strain 
of the cervical spine as a result of an injury in service.  
The record shows that he was a food service specialist in 
service.  In January 1999, he testified that during Operation 
Desert Storm, he went to collect rations.  While loading the 
back of a truck, he fell off and hit his head against a 
pallet.  He reported that his neck was sore at the time and 
that it progressed to the point that his neck becomes "real, 
real tight and you have to pop it to relieve it."  He said 
that sometimes, his neck disorder caused headaches.  He said 
that when he did "pop it," he would feel a kind of numbing 
sensation that "just kind of goes down to my elbow."  

He testified that he was given "three days off, no working, 
light duty" after he fell in service and injured his neck.  
He said that it was an attached medical unit that gave him 
the three days off.  He said that this was under combat 
conditions and that the unit was an aid station.  He 
indicated that this had occurred in a staging area called 
Camp Henry, apparently in January or February 1991.  He 
further testified that he was given some Motrin to relax the 
muscle.  He stated that the aid station did not believe there 
was any break or strain of the neck at that time.  The 
veteran also testified that his service medical records 
covering his deployment in the Persian Gulf were lost, 
together with those of others in his unit, and that he did 
not have a separation examination because of administrative 
separation processing that was hurried along by his 
commanding officer.  

Where the service medical records are lost and presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  See also Marciniak v. Brown, 10 Vet. 
App. 198, 201 (1997) (Board complied with requirements set 
forth in O'Hare where heightened consideration was afforded 
due to the missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 
1998).  

The available service medical records are negative for 
complaints or findings of a cervical spine disorder, 
including those service medical record entries that post date 
the Gulf War.  The veteran's spine was normal on clinical 
examination during his Gulf War registry examination in March 
1995.  

When VA examined the veteran in June 1995, he complained that 
his "warning pain" for the onset of his migraine was marked 
by "some kind of creaking or pain at the base of his neck," 
which spreads into the temples.  He also described low back 
pain that seemed to go from his low back up to his shoulders.  
His cervical spine was normal on clinical examination, and X-
rays of the cervical spine were unremarkable.  The diagnoses, 
however, included chronic cervical spine strain.  The 
examiner did not relate the diagnosis to service or to any 
incident of service origin, and the veteran gave no history 
of neck trauma in service.

During the veteran's involvement in a research study 
conducted by VA during 1999 and 2000, he consistently 
complained of severe neck pain.  When seen in October 1999, 
he reported more severe neck pain since his previous visit 
and was started on Flexeril and Motrin.  

Service connection for cervical strain is not warranted as 
due to an undiagnosed illness because cervical strain is a 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  
Moreover, there is no showing of a continuity of 
symptomatology such as to link any current cervical strain to 
service or incident of service origin.  

The provisions of 38 C.F.R. § 3.303(b) state as follows:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

Thus, even if the Board concedes that the incident about 
which the veteran testified occurred under combat conditions 
as he claims, 38 U.S.C.A. § 1154(b) (West 1991), there 
remains no evidence of an etiological relationship between 
the injury and the current claimed cervical strain.  Section 
1154(b) "provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Of course, the absence of medical records during combat 
conditions does not establish the absence of the claimed 
disability.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  

Although the injury complained of was consistent with the 
circumstances, conditions, or hardships of the veteran's Gulf 
War service, the evidence of a prolonged period without 
medical complaint may be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after service, as clear and convincing evidence to rebut 
the presumption of incurrence in service of the claimed 
disability established by 38 U.S.C.A. § 1154(b).  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (interpreting 
the provisions of 38 C.F.R. § 3.306(b) regarding the 
presumption of inservice aggravation).  

In this case, the veteran claims to have sustained a neck 
injury prior to the ground war in the Persian Gulf, placing 
the injury in about January 1991.  Yet his service medical 
records after his return from the Gulf are negative for 
complaints or findings of chronic cervical strain, as was his 
Gulf War registry examination in March 1995.  It was only in 
June 1995 that the diagnosis was entered on a VA examination, 
and only then on the basis of history, as no objective 
clinical findings were entered to support the diagnosis.  

Clear and convincing evidence has been defined by the United 
States Court of Appeals for Veterans Claims to mean evidence 
that provides a "'reasonable certainty' of the truth of the 
fact in controversy."  Vanerson v. West, 12 Vet. App. 254, 
258 (1999).  The Board finds that if combat involvement is 
conceded for purposes of this claim, the absence of any 
showing of complaints or findings chronic cervical strain for 
at least four years following the inservice neck injury 
constitutes clear and convincing evidence as defined by 
Vanerson to rebut any presumption of inservice incurrence 
established under 38 U.S.C.A. § 1154(b).  See Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  It follows that 
the claim for service connection for chronic cervical strain 
on a direct incurrence basis must be denied.  

B.  Migraine

In January 1999, the veteran testified that he began having 
severe migraine in service.  He said that they would start at 
the back of his neck and work their way up towards the front.  
He said that he would "go in" and would be given Motrin and 
a pill for his headaches, which was an ongoing prescription 
throughout his service.  He did not remember the name of the 
pill.  He said he first sought treatment in 1988, when he was 
first prescribed medications for migraine headaches.  His 
current medication is different, he said, and is considered a 
higher dosage and a stronger medication.  The representative 
stated that the continuity of the claimed condition had been 
documented by a VA physician, who had documented ongoing 
medication for migraine-apparently in March 1995.  The 
representative again noted that there did not seem to be 
service medical records for the appropriate timeframe and 
asserted that the veteran's service medical records were not 
properly maintained.  

Complaints or findings of migraine headaches were not noted 
when the veteran was examined for service entrance in January 
1987.  The service medical records disclose that the veteran 
complained of headaches on two occasions.  In January 1988, 
the complaint of headaches was associated with bronchitis.  
In March 1988, the headache complaints were associated with a 
viral syndrome.  The service medical records are negative for 
complaints or findings of migraine headaches or of a headache 
disorder separate and distinct from headaches as 
manifestations of separately diagnosed disease entities such 
as viral syndrome.  

A Gulf War registry examination conducted in March 1995 noted 
that the veteran's complaints included migraine headaches, 
and migraine headaches were included among the diagnoses.  

When examined by VA the following June, the veteran stated 
that his "warning pain" for the onset of his migraine 
headache was "some kind of creaking or pain at the base of 
his neck," which would spread into his temples.  However, 
there was no nausea or vomiting.  Usually, this would occur 
at night when he would lie in bed.  His headaches occurred 
one or two times a week.  He did not recall the name of a 
medication that was prescribed for his headaches.  The 
pertinent diagnosis was history of migraine headaches.  

VA outpatient reports for the period from July 1996 to April 
2000 reflect episodic headache complaints, occasionally 
described as migraine.  However, on a VA neurologic 
examination in March 1997, the examiner characterized the 
veteran's occasional migraines as a psychosomatic illness.  A 
VA psychiatric examination report dated in March 1997 notes 
that the veteran took Butalbital for his migraine headaches.  

Service connection for migraine is not warranted as due to an 
undiagnosed illness because migraine is a known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, there 
is no showing of a continuity of symptomatology such as to 
relate any current migraine disorder to service or to an 
incident of service origin.  The last indication of headache 
in the service medical records was in March 1988, and only 
then as a symptom of another disease entity.  Migraine was 
never reported.  The presence of migraine as a separate and 
distinct disorder was not suggested prior to March 1995, and 
there is no continuity of symptomatology to link that 
diagnosis to service or any incident therein.  See 38 C.F.R. 
§ 3.303(b).  The veteran himself is not competent to diagnose 
a specific headache disorder or to attribute that disorder to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay witness is competent to describe visible 
symptoms but is not competent to offer evidence requiring 
medical knowledge such as a diagnosis or etiological 
opinion).  

In the absence of competent medical evidence that relates any 
current migraine disorder to service or to an incident of 
service origin, service connection for migraine headaches is 
not warranted.  See Boyer v. West, 210 F.3d at 1353; D'Amico 
v. West, 209 F.3d at 1326; Maggitt v. West, 202 F.3d at 1375.  

C.  Periodontal disease, claimed as bleeding gums

The veteran's entrance examination report dated in January 
1987 indicates that he was found to be acceptable with 
respect to dental defects and diseases.  In a medical history 
associated with his entrance examination, he denied any 
severe tooth or gum trouble.  

The service dental records indicate that on dental 
examinations in September 1990, caries were noted on teeth 
nos. 2, 3, 5, 6, 15, 17, 18, 19, and 20.  The caries on teeth 
nos. 17, 18, 19, and 20 were excavated and filled.  
Gingivitis was noted on an annual examination in October 
1992.  The veteran's chief complaints at that time involved 
teeth nos. 2, 6 and 15.  The service dental records show that 
by March 1994, caries were noted on teeth nos. 1, 2, 4, 12, 
13, 14, 15, 16, 18, 19, 29, 30, 31, and 32.  In early April 
1994, the veteran underwent simple extraction of teeth nos. 2 
and 15.  Gingivitis was not noted.  

On a Gulf War registry examination in March 1995, the 
veteran's complaints included bleeding gums, but it appears 
that by then, this problem had resolved.  The diagnoses 
included "bleeding gums (resolved)."  

On a VA general medical examination in June 1995, however, it 
was reported that the veteran had some areas that looked like 
bleeding gums.  There were severe dental caries on the gum 
margins of his teeth.  He veteran stated that he was unable 
to complete his dental care before leaving service.  The 
diagnoses included severe dental caries, with gum 
involvement.  

On a VA dental examination in July 1995, the veteran 
indicated that he had had bleeding gums and cavities since 
December 1992, he especially noticed bleeding when he 
brushed.  He also indicated that he had had no dental care 
since his separation from service.  On examination, teeth 
nos. 2 and 15 were missing.  Caries were present on teeth 
nos. 5, 6, 12, 18, 19, 29, 30, 31, and 32.  Periodontal 
disease was moderate in the maxillary arch, with less disease 
present in the mandible.  Oral hygiene was felt to be fair, 
with moderate calculus, plaque and stain.  Caries were 
extensive on teeth nos. 1, 16, 19, 30, 31, and 32.  The 
diagnosis was extensive caries and moderate periodontal 
disease.  

When seen in a VA outpatient clinic in July 1996, the veteran 
complained that bleeding from his gums persisted.  He said 
that he noticed that his teeth were friable and broke easily.  
He also said that he had chronic pain because of this.  An 
examination revealed tooth decay and gingivitis.  

In August 1998, the veteran was seen at a VA outpatient 
clinic, where he continued to complain of brittle teeth.  He 
indicated that he already had had four teeth extracted.  The 
assessment was undiagnosed illnesses with no improvement.  

The veteran testified in January 1999 that it had been 
explained to him that he had a rare gum disease that ate his 
teeth from the inside out.  He was told to keep brushing and 
to use dental floss but that there was really no way to 
protect his teeth from this process.  He stated that four 
teeth were removed before he left service.  He said that he 
had had two other teeth removed since service and that he had 
six more that needed treatment.  The representative indicated 
that one examination suggested that the veteran had an 
autoimmune problem with his teeth and that his immune system 
was not fighting off tooth decay.  The representative noted 
that this process was a post-Gulf War phenomenon.  

Service connection for bleeding gums as due to an undiagnosed 
illness is not warranted because the condition has been 
attributed to periodontal disease, a known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  

In a rating decision dated in June 1997, the RO also denied 
service connection for periodontal disease on the basis that 
it was not considered a disease entity for which disability 
compensation is payable.  At all times material to this 
appeal, periodontal disease was not a compensable disability 
under the law.  See 38 C.F.R. § 4.149 (in effect prior to 
June 8, 1999); 38 C.F.R. § 3.381(a) (effective June 8, 1999).  
However, a claim for service connection for a dental disorder 
raises a claim for outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  

For veterans discharged from service after September 30, 
1981, the following must be met:  (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 90 days for 
those who served during the Persian Gulf War or not less than 
180 days for other periods; (3) application for treatment 
must be made within 90 days after discharge or release; (4) 
the certificate of discharge or release does not bear a 
certification that the veteran was provided a complete dental 
examination and all indicated appropriate dental treatment 
within 90 days of discharge or release; and (5) VA dental 
examination must be completed within 6 months after discharge 
or release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(1)(i).  

The Board notes that the veteran's DD-214 shows that he was 
not provided with a complete dental examination and all 
appropriate dental services and treatment within 90 days 
prior to separation.  Moreover, the record contains no 
indication that the service department provided the veteran 
with a written explanation of the eligibility requirements 
for VA outpatient dental treatment, as required by 
38 U.S.C.A. § 1712(a)(2).  If no certification is of record, 
the 90-day time limit for filing an application for 
outpatient dental treatment is not considered to have begun 
to run.  See Mays v. Brown, 5 Vet. App. at 306.  Although the 
veteran was not afforded a VA dental examination until July 
1995, the delay in providing a dental examination does not 
appear to be attributable to the fault of the veteran because 
he was not provided by the service department with the 
required information regarding his right to VA dental 
treatment as required by law.  See Id.  

For service-connected noncompensable dental disabilities, 
dental services and related appliances shall be furnished on 
a one-time completion basis, unless the services rendered are 
found to be unacceptable within the limitations of good 
professional standards.  38 U.S.C.A. § 1712(b).  In this 
case, the veteran is entitled to Class II outpatient dental 
treatment if service connection is warranted for 
noncompensable dental disability.  38 C.F.R. § 17.161(b).  

The service dental records show that the veteran was treated 
for gingivitis and for caries of various teeth.  The service 
medical and dental records do not reveal the precise state of 
the veteran's dentition when he entered service.  

The veteran's claim for service connection for bleeding gums 
as due to an undiagnosed illness was received in June 1995 
and has been continuously prosecuted ever since.  During the 
pendency of this appeal, VA amended its regulations governing 
entitlement to service connection for dental conditions for 
treatment purposes.  The new regulations became effective on 
June 8, 1999, and among other things, removed and reserved 
38 C.F.R. § 3.382 as previously in effect.  64 Fed. Reg. 
30,392-30,393 (1999).  

Under the decision of the United States Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The Board is of the 
opinion that the regulations that became effective on June 8, 
1999, are more favorable to the veteran in this case.  The 
new regulations establish a timeframe (180 days) for the 
development of dental caries, including caries superimposed 
on previously filled teeth and caries leading to tooth 
extraction, that serves as a clear guideline for the granting 
of service connection for outpatient dental treatment.  As 
the veteran's caries were identified more than three years 
after his entry on active duty, the clearly stated 180-day 
timeframe is more favorable to his claim.  

Under the regulations that became effective on June 8, 1999, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

The rating activity is to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity must determine whether the 
condition is due to combat or other inservice trauma or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).  (The Board notes that there is no 
evidence of inservice dental trauma or of prisoner-of-war 
status in this case.)  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  

(1) Teeth noted as normal at entry will be service 
connected if they were filled or extracted after 180 days or 
more of active service.  

(2) Teeth noted as filled at entry will be service 
connected if they were extracted or if the existing 
filling was replaced after 180 days or more of active 
service.  

(3) Teeth noted as carious but restorable at entry will 
not be service connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service connected.  

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if 
extraction was required after 180 days or more of active 
service.  

(5) Teeth noted at entry as nonrestorable will not be 
service connected regardless of treatment during 
service.  

(6) Teeth noted as missing at entry will not be service 
connected regardless of treatment during service.  

38 C.F.R. § 3.381(d).  

The following will not be considered service connected for 
treatment purposes:  

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or inservice trauma; 

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  

38 C.F.R. § 3.381(e).  

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  

Service connection is warranted for Class II treatment 
purposes for teeth nos. 2 and 15, as the service dental 
records show that each tooth was extracted after more than 
180 days on active duty as a result of dental caries that 
were noted more than 180 days after the veteran's entry on 
active duty.  38 C.F.R. § 3.381(d)(1),(f).  

Service connection is also warranted for Class II treatment 
purposes for teeth nos. 1 (upper right 3rd molar), 12, 16 
(upper left 3rd molar), 18, 19, 29, 30, 31, and 32 (lower 
right 3rd molar), as each of these teeth developed caries 
more than 180 days after the veteran's entry on active duty, 
the caries were noted when the veteran underwent a dental 
examination a month before separation, and the presence of 
caries on these teeth was confirmed on a VA dental 
examination conducted in July 1995.  See 38 C.F.R. § 
3.381(d)(1),(e)(3).  

Although dental caries were noted on teeth nos. 4, 13, and 14 
when the veteran was examined at a service dental clinic in 
March 1994, the presence of caries on these teeth was not 
confirmed on the July 1995 VA dental examination in July 
1995.  In the absence of evidence of a current dental 
disability with respect to teeth nos. 4, 13, and 14, service 
connection for Class II outpatient dental treatment is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  

Similarly, although caries were noted on teeth nos. 3, 5, 6, 
and 17 when the veteran was seen at a service dental clinic 
in September 1990, caries were not shown on these teeth when 
he was seen in the dental clinic in March 1994, despite the 
presence of caries on teeth nos. 5 and 6 when the veteran 
underwent a VA dental examination in July 1995.  In effect, 
the presence of caries on teeth nos. 3, 5, 6 and 17 was not 
shown at the time of the veteran's separation from service.  
It follows that under the provisions of 38 C.F.R. § 
17.161(b)(1)(i), he is not eligible for Class II outpatient 
dental treatment for teeth nos. 3, 5, 6, and 17.  

Finally, although gingivitis was noted when the veteran was 
seen on an annual dental examination in October 1992, 
gingivitis was not subsequently shown on the remaining 
service dental records.  In essence, the veteran's gingivitis 
was an episode of acute periodontal disease for which service 
connection is not warranted under 38 C.F.R. § 3.381(e)(2) 
even for treatment purposes.  

D.  Respiratory condition

The service medical records show that when the veteran was 
examined for service entrance in January 1987, complaints or 
findings of a respiratory disorder were not noted.  A chest 
X-ray was negative.  However, he was seen in January 1988 
with a complaint of a sore throat and headaches of two days' 
duration.  He said that he smoked menthol cigarettes.  He 
described a productive cough with "green" colored sputum 
that was "streaked with blood" because he coughed so hard.  
On examination, his neck was supple, and his chest was clear 
to auscultation.  Bronchitis was assessed.  

The veteran presented to a service emergency room in June 
1988 with a temperature of 102.4 degrees Fahrenheit.  He 
complained of increased temperature of about eight hours' 
duration.  He had a productive cough with green phlegm, and 
he complained of a sore throat.  His girlfriend reported that 
he was breathing "weird" in his sleep.  His lungs were 
clear to auscultation.  The assessment was strep pharyngitis.  

When seen at a service emergency room the following November, 
the veteran complained of a sore throat of a day's duration 
and reported that he was having difficulty in swallowing.  He 
gave no history of strep throat.  His neck was supple and his 
lungs clear.  The assessment was strep throat.  

The veteran was seen again for a complaint of a sore throat 
in March 1989.  He said that he also coughed a lot.  The 
cough was of three to four days' duration and was described 
as productive.  He complained that it was hard to swallow.  
His throat was positive for erythema, and his tonsils were 
2+.  His neck was supple, but there was anterior adenopathy.  
His lungs were clear to auscultation.  Pharyngitis with 
bronchitis was assessed.  

In November 1989, the veteran was seen at a service clinic, 
where he complained of a sore throat and fever of three days' 
duration.  He reported that he had had a fever of 102 degrees 
the previous night.  Strep throat was to be ruled out.  

In March 1994, the veteran was seen at a service clinic, 
where he complained of sharp pains in his chest and a 
productive cough of 12 hours' duration.  Fluid was green and 
yellow in color.  The previous evening, the pain in his chest 
was constant, but now it was only when he breathed in deeply.  
He said that the pain was located in the bottom of his chest 
cavity.  His throat was slightly red and slightly swollen 
from his cough.  His lungs were clear to auscultation.  An 
upper respiratory infection was assessed.  

On his Gulf War registry examination in March 1995, the 
veteran pertinently complained of a raspy voice, cough, chest 
congestion, and exertional dyspnea.  The veteran reported 
that his health was excellent prior to his deployment to the 
Persian Gulf, but that during the deployment, he developed a 
cough and also had a febrile illness of two weeks' duration.  
Within a month of his return, he developed the other 
symptoms, which persisted.  He said that he was exposed to 
petrochemical smoke from burning oil fields for a period of 
two months.  He also claimed that he handled Iraqi prisoners 
of war, cleared Iraqi bunkers, and was exposed to 
electromagnetic fields and experienced a febrile illness with 
high fevers and sweats lasting about two weeks.  He 
eventually defervesced and felt well.  He reported that he 
was in MOPP (Mission Oriented Protective Posture) gear all 
the time for pesticides.  He said that he had to take pills 
for nerve agents for six weeks and had reactions, such as a 
runny nose.  He continued to take the pills even after 
returning to the United States.  He claimed that a chemical 
alarm went off when they went nearby an Iraqi bunker.  He 
also claimed that there was a SCUD missile explosion, which 
he experienced dust mixed with fuel, and that pesticides were 
sprayed.  He claimed that he went through Death Valley and 
saw hundreds of dead snakes in a big cluster and dead animals 
in clusters.  He reported that he smoked a pack of cigarettes 
a day.  Clinical examination of the chest was normal.  Chest 
X-rays taken in conjunction with the veteran's Gulf War 
registry examination showed no active disease.  The pertinent 
diagnosis was bronchial asthma.  

When examined by VA in June 1995, the veteran stated that he 
smoked 12 to 15 cigarettes a day, but exertional dyspnea was 
not found despite his complaints that he breathed hard and 
would become short of breath if any walked any great 
distance.  He reported, however, that he could climb any 
number of stairs.  He took no medication.  

However, the veteran complained of persistent raspy voice, 
cough, chest congestion, and exertional dyspnea when seen at 
a VA outpatient clinic in July 1996 and in August and 
November 1998, when most of his symptoms were attributed to 
undiagnosed illnesses.  

The veteran testified in January 1999 that probably two to 
three months after he returned from Operation Desert Storm, 
he began to notice a respiratory problem especially on 
exertion.  He said that he really began to notice the problem 
when he started doing PT with his unit again and playing 
"extra activity sports" like he did before he deployed to 
the Persian Gulf.  The veteran testified that he was unable 
to perform like he could before he went.  He said that he was 
out of breath constantly, that it was very hard to breathe, 
and that he got dizzy walking up and down stairs.  He said he 
continued to have these problems.  He said that he played 
baseball prior to his deployment to the Persian Gulf but that 
he no longer did so because he simply did not have the energy 
to do it anymore.  He said that by getting dizzy on exertion, 
he meant that he would see spots.  

The veteran testified that he crossed the border north to 
within 12 miles of Baghdad.  He said that his unit was in the 
vanguard of the advance as the ground war component to 
Operation Desert Storm began.  He also said that his unit was 
supposed to go up to Death Valley or to the supply road that 
went from central Iraq to Kuwait and to cut off the 
Republican Guard from the back.  He said that as time 
progressed, the Marines had already cleared out Kuwait, so 
the direction of his unit's attack was changed to go straight 
north to Baghdad.  He said that his unit passed through Death 
Valley and went through a field of land mines; he could not 
remember the name given to it.  The ground forces were 
stopped short of going into Baghdad.  He said that his unit 
did some border patrolling along the Kuwait-Iraqi border for 
about two weeks to a month and then was deployed among the 
burning oil fields, where he remained for about a month while 
awaiting new orders.  He said that the clouds of smoke were 
so thick that it was impossible to tell whether it was day or 
night.  The veteran testified that he drove a water truck 
during this period and that it was like that for a month.  
(His DD-214 indicates that his military occupational 
specialty was food service specialist.)  It was indicated 
that the treating physician did not know how to treat the 
respiratory condition because he did not know what it was.  

On a VA general medical examination in May 2000, the veteran 
again reported that he smoked a pack of cigarettes a day.  He 
said that he smoked prior to service.  His lungs were clear 
to auscultation and percussion.  A respiratory disorder was 
not diagnosed.  

Although the veteran had a number of respiratory ailments in 
service, including strep throat, pharyngitis, bronchitis, and 
upper respiratory infection, only bronchial asthma was 
diagnosed on the Gulf War registry examination in March 1995.  
Bronchial asthma is not shown to have been present in 
service, and there is no showing of any continuity of 
symptomatology to relate any respiratory symptoms in service 
to the bronchial asthma diagnosed following service.  See 
38 C.F.R. § 3.303(b).  The episodes of respiratory distress 
in service were treated and resolved, leaving no residual 
disability.  Moreover, the record contains no competent 
medical evidence to relate any current respiratory complaints 
to service or to any incident of service origin.  In the 
absence of competent medical authority relating any current 
respiratory complaints to service, there is no basis upon 
which service connection for a chronic respiratory disorder 
can be predicated.  See Watson v. Brown, 4 Vet. App. at 314.  
See Boyer v. West, 210 F.3d at 1353; D'Amico v. West, 209 
F.3d at 1326; Maggitt v. West, 202 F.3d at 1375.  

Service connection for a respiratory condition manifested by 
cough, raspy voice, chest congestion, and exertional dyspnea 
is not warranted as due to an undiagnosed illness because the 
condition is shown to result from bronchial asthma, which is 
a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  
The symptoms noted in service were associated with acute 
conditions that represented known clinical diagnoses.  The 
acute conditions resolved, leaving no chronic residuals.  

E.  Memory loss

The available service medical records do not reflect 
complaints or findings of memory loss, but the veteran 
complained of memory loss on his Gulf War registry 
examination in March 1995, and memory loss was diagnosed.  
However, memory loss was not shown on a VA general medical 
examination in June 1995, nor was it confirmed on 
neuropsychological testing in March 1997 or on a VA 
neurologic examination at that time.  

However, VA outpatient treatment reports for the period from 
July 1996 to April 2000 reflect complaints that include 
memory loss.  When seen in July 1996, it was reported that 
his memory loss persisted without improvement.  He reported 
persistent memory loss in August 1998, when the assessment 
was undiagnosed illnesses with no improvement.  He said that 
his memory loss persisted unchanged when he was seen by VA in 
November 1998.  It was felt at that time that he had 
"multiple illnesses with overlapping symptoms and causes."  
When seen by VA in March and April 2000, the veteran stated 
that his memory loss was worsening.  

The veteran testified in January 1999 that he had problems 
remembering significant topics of conversation six or seven 
hours later.  He said that he would forget significant 
conversations that he had with his girlfriend or instructions 
he was given by his employer on the job.  He said that he 
first noticed his memory loss when he got back from Desert 
Storm.  He stated that he was married at the time and that 
his memory loss caused a lot of problems between him and his 
spouse at the time.  He also said that he believed that his 
job performance deteriorated as a result.  He said that he 
had to jot things down in order to remember them.  

Although the veteran has long complained of memory loss, the 
existence of memory loss has not been objectively confirmed.  
Memory loss was not shown on VA neuropsychological testing in 
March 1997, nor was it shown on VA neurologic examination at 
that time.  Subsequent outpatient treatment records have 
recorded only subjective complaints.  In order to warrant 
service connection for memory loss due to an undiagnosed 
illness, there must be objective indications of disability.  
38 C.F.R. § 3.317(a).  In the absence of independently 
verifiable evidence of memory loss, there is no basis for a 
grant of service connection for memory loss as due to an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  

F.  Problems with bowel movements

The service entrance examination in January 1987 was negative 
for complaints or findings of any gastrointestinal disorder.  
In March 1988, the veteran was seen at a service clinic with 
a complaint of diarrhea, vomiting, runny nose and headache of 
three days' duration.  He reported that the day before, he 
had had bowel movements every 15 minutes all day.  He also 
said that he had vomited four times all day.  Viral syndrome 
was assessed.  However, the remaining service medical records 
are negative for complaints or findings of any 
gastrointestinal disorder, including problems with bowel 
movements.  The veteran's March 1995 Gulf War registry 
examination was negative for any pertinent findings or 
diagnoses, as was his VA general medical examination 
conducted in June 1995.  

However, when seen at a VA outpatient clinic in July 1996, 
the veteran complained of loose bowel movements and indicated 
that he had not had any formed bowel movements for a long 
time.  He indicated that this had been going on since his 
return from the Persian Gulf but had never mentioned it to 
his treating physician previously.  Examination of the 
abdomen was unremarkable.  

VA outpatient reports thereafter show continuing complaints 
of loose stools.  A colonoscopy in October 1996 was negative.  
When seen in August 1998, the veteran indicated that he had 
diarrhea that recurred every couple of months.  Most of the 
time, however, he was constipated.  The assessment was 
undiagnosed illnesses without improvement.  

On VA examination in May 2000, it was reported that the 
veteran's gastrointestinal complaints began in 1996, when he 
first noted loose stools two to three times a day.  There 
were no bloody stools, but there was alternating diarrhea and 
constipation.  The veteran now had two stools daily that were 
mostly soft.  He denied any abdominal pain but stated that 
after he moved his bowels, he did not feel that he has done 
so completely.  There was no mucus, no bloating, and no 
rectal bleeding.  His weight was stable.  It was reported 
that he had had extensive gastrointestinal work-up at the 
Manchester VA Medical Center (VAMC), with endoscopic 
examinations, and that stool studies had been normal.  On 
examination, he was 6 feet tall and weighed 230 pounds.  
There was normal peristalsis with no hyperactive bowel 
sounds.  There was only slight tenderness on palpation over 
the right lower quadrant.  The liver and spleen were not 
felt.  A rectal examination was unremarkable.  An occult 
blood test was negative.  The pertinent diagnosis was 
"digestive disorder; diagnosis cannot be made."  

As indicated above, a grant of service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317.  Although a 
claimant's "signs or symptoms" need not be shown by medical 
evidence, the controlling regulation specifically requires 
some "objective indications" of disability.  38 C.F.R. 
§ 3.317(a).  This includes non-medical indicators that are 
capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  

The evidence in this case regarding problems with bowel 
movements is entirely based on history provided by the 
veteran when seen by VA, but there has been no true 
independent verification of the existence of these complaints 
as manifestations of a chronic undiagnosed illness.  There is 
therefore no basis for a grant of service connection for the 
claimed disability under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

With respect to service connection on a direct incurrence 
basis under 38 U.S.C.A. §§ 1110 and 1131, the veteran's 
complaints of problems with bowel movements have not been 
attributed by competent medical authority to any specific 
disease entity.  Specifically, the VA examiner in May 2000 
could not provide a diagnosis after noting the veteran's 
gastrointestinal complaints.  The Board notes that the 
veteran on one occasion complained of diarrhea early in his 
military service.  However, his service medical records 
thereafter were wholly silent for complaints or findings of 
gastrointestinal disability, and the earliest indication of 
problems with bowel movements, including diarrhea, was in 
July 1996, more than two years following separation.  
Although he complained at that time that he had had loose 
bowel movements since returning from the Persian Gulf in May 
1991, there is no indication of any such complaints in the 
service medical records that postdate his return or in the 
reports of the examinations conducted by VA in March and June 
1995.  There is therefore no true continuity of 
symptomatology to associate any current gastrointestinal 
disorder with the veteran's service or any incident of 
service.  See 38 C.F.R. § 3.303(b) (2001).  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The Court of Appeals for 
Veterans Claims has specifically so held.  In affirming a 
Board decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[The veteran] 
is apparently of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a current disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, service connection for 
problems with bowel movements as due to an undiagnosed 
illness, or on a direct incurrence basis, must be denied.  
38 U.S.C.A. § 5107(b).  

G.  Tinea pedis

When the veteran was examined for service entrance in January 
1987, complaints or findings of a skin disorder, including a 
skin disorder of the lower extremities, were not noted.  The 
subsequent service medical records are likewise negative for 
any pertinent complaints or findings, as is the Gulf War 
registry examination of March 1995.  On VA examination in 
June 1995, a recent tattoo was noted on the left scapular 
area, but the skin was otherwise unremarkable.  The earliest 
evidence of a skin disorder of the feet was in July 1996, 
when the veteran was seen at a VA outpatient clinic with 
complaints of skin lesions and dry skin on both feet that had 
persisted.  Examination of the skin revealed deep fissures on 
both soles that were bleeding and painful.  Treatment with 
triamcinolone cream did not work.   

When the veteran was seen at a VA outpatient clinic in August 
1998, he complained that the skin lesions on his feet were 
worse.  When seen in November 1998, he reported that he had 
forgotten to mention his feet when he under examination for 
the Gulf War registry in Mach 1995.  He now reported that he 
developed his skin lesions while in the Persian Gulf area.  
The lesions consisted of dry skin with fissures and bleeding.  
The skin lesions did not respond to treatment for athlete's 
foot.  An examination revealed dry skin of the feet with 
superficial lesions between toes.  

The veteran was seen in a VA dermatology clinic later in 
August 1998, when it was reported that the examiner had seen 
the veteran in 1996 for chronic dermatitis of the feet.  He 
was treated with Lachydrin, Mycelex and triamcinolone cream 
for what was thought to be dyshydrotic eczema or tinea or 
combination of both.  The problem waxed and waned.  The 
differential diagnosis was dyshydrotic eczema versus tinea 
pedis or a combination of both.  

When VA examined the veteran in May 2000, he complained of 
peeling and cracking of both feet.  He indicated that this 
had begun three months after his return from the Persian 
Gulf.  He said that he was told that he had tinea pedis.  He 
stated that his complaints were present all the time.  He 
continually has cracking between his toes and peeling of the 
plantar aspect of his feet.  He denied any superimposed 
infections.  He had flare-ups that occur two to three times a 
month.  He reported that he had been given different kinds of 
ointment that do not cure the disease.  He complained of some 
pruritus that occurred in between the toes at times.  There 
was no involvement of the hands.  An examination of the feet 
showed no superimposed infection but confirmed the presence 
of bilateral tinea pedis, which was the pertinent diagnosis.  

Service connection for peeling and cracking of the feet as 
due to an unknown illness is not warranted because the 
condition is shown to result from tinea pedis, which is a 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  
The earliest evidence of tinea pedis was in July 1996, when 
he was seen in a VA outpatient clinic for complaints of skin 
lesions and dry skin on both feet that had persisted, he 
claimed, since the Persian Gulf War.  However, there is no 
persuasive evidence of this, notably in the service medical 
records that postdate that conflict.  There is, in fact, no 
evidence of a continuity of symptomatology to relate any 
current tinea pedis to service or to any incident of service 
origin.  See 38 C.F.R. § 3.303(b).  

As indicated above, a determination of service connection 
requires not only a finding of the existence of a current 
disability such as tinea pedis; it also requires a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. at 314.  See Boyer v. West, 210 F.3d at 1353; 
D'Amico v. West, 209 F.3d at 1326; Maggitt v. West, 202 F.3d 
at 1375.  In the absence of persuasive evidence of a link 
between the currently diagnosed tinea pedis and service or 
any incident of service origin, service connection for tinea 
pedis on a direct incurrence basis is not warranted.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for tinea pedis, either as due to an undiagnosed 
illness or on a direct incurrence basis, must be denied.  
38 U.S.C.A. § 5107(b).  

I.  Tinea cruris

When the veteran was examined for service entrance in January 
1987, complaints or findings of a skin disorder, including a 
skin disorder of the lower extremities, were not noted.  The 
service medical records reveal that the veteran was seen at a 
service clinic in April 1988, when he complained of a rash on 
the inside of the right thigh of two days' duration.  An 
examination showed an area around the right side of the 
scrotum that was discolored, slightly inflamed, and tender to 
palpation.  The veteran stated that the rash appeared for no 
reason.  Tinea cruris was assessed.  He was told to return to 
the clinic as needed.  

In September 1993, the veteran was seen at a service 
emergency room for a complaint of itching and reddish spots 
throughout the body beginning the day previously.  He 
complained of blister-type formations.  He also complained of 
difficulty breathing.  He stated that he had complained of 
receiving a flu shot a day prior to the symptoms starting.  
He said that he had no history of hives but that the rashes 
were migratory.  His palms were erythematous; he had mild 
erythema of the trunk and extremities.  Hives were assessed.  
He was treated with Benadryl.  

Complaints or findings referable to a skin disorder, however 
classified, were not noted on the Gulf War registry 
examination in March 1995 or the VA general medical 
examination in June 1995.  

In September 1999, the veteran was seen in the VA outpatient 
clinic, where he reported rashes on the bottom of both legs.  
He was unsure whether the rash was related to the study drug 
he was taking or to his new job, which involved feeding 
carpet fibers into a machine.  

On VA examination in May 2000, the veteran reported that the 
rash on his thighs began two years previously, when he noted 
an itchy-type rash in both groins.  He said that he was 
treated by his family physician and told that he had jock 
itch.  He indicated that he had tried different types of 
ointments and creams without clearing of the lesions.  The 
rash, he said, was intermittent.  It occurred once a month 
and lasted four to five days.  The pertinent diagnosis was 
fungus infection of the both groins, extending into the 
rectum that the examiner characterized as tinea cruris.  

Service connection for a rash of both groins is not warranted 
as due to an undiagnosed illness because the condition is 
shown to result from tinea cruris, which is a known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, there 
is no showing of a continuity of symptomatology to relate any 
current tinea cruris to service or to any incident of service 
origin.  The veteran experienced one episode of tinea cruris 
early in his service career that did not recur for the 
remainder of his active service or until a number years 
thereafter.  There is no evidence showing that the tinea 
cruris that was treated in service was anything other than an 
acute and transitory episode that resolved, leaving no 
chronic skin disorder.  See 38 C.F.R. § 3.303(b).  As 
indicated above, the veteran is not entitled to service 
connection simply because he had a disease or injury while on 
active service.  Service connection is limited to those 
instances in which such incidents have resulted in a chronic, 
that is, persistent disorder.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for tinea cruris, either as due to an undiagnosed 
illness or on a direct incurrence basis, must be denied.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for cervical strain, to include as due to 
an undiagnosed illness, is denied.  

Service connection for migraine headaches, to include as due 
to an undiagnosed illness, is denied.  

Service connection for periodontal disease as due to an 
undiagnosed illness is denied.  

Service connection for teeth nos. 1, 2, 12, 15, 16, 18, 19, 
29, 30, 31, and 32 for purposes of entitlement to Class II 
outpatient dental treatment is granted.  

Service connection for teeth nos. 3, 4, 5, 6, 13, 14, and 17 
for purposes of entitlement to Class II outpatient dental 
treatment is denied.  

Service connection for gingivitis for purposes of entitlement 
to Class II outpatient dental treatment is denied.  

Service connection for a respiratory condition manifested by 
cough, raspy voice, chest congestion, and exertional dyspnea, 
to include as due to an undiagnosed illness, is denied.  

Service connection for memory loss due to an undiagnosed 
illness is denied.  

Service connection for problems with bowel movements, to 
include as due to an undiagnosed illness, is denied.  

Service connection for tinea pedis, to include as due to 
undiagnosed illness, is denied.  

Service connection for tinea cruris, to include as due to an 
undiagnosed illness, is denied.  


REMAND

The veteran claims entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder.  Available service medical records are negative for 
complaints or findings of any psychiatric abnormality.

Although psychiatric deficits were not noted when the veteran 
underwent a VA general medical examination in June 1995, it 
is significant that he complained of sleep disturbance, 
chronic fatigue, memory loss, and headaches on a Gulf War 
registry examination in March 1995, less than a year 
following his separation from service.  In addition, the 
veteran began to have gastrointestinal complaints that 
included loose bowel movements when seen at a VA outpatient 
clinic in July 1996 and diarrhea alternating with 
constipation when see in the outpatient clinic in August 
1998.  However, examinations by VA were unable to find an 
organic basis for his gastrointestinal complaints.  

On a VA psychiatric examination in March 1997, it was 
reported that during his service in the Southwest Asia 
Theater, he was responsible for feeding about 150 people, 
including 127 in his company as well as extra officers who 
chose his mess tent because it served the best food.  
Everyday for the first two or three weeks in theater, he and 
his fellow soldiers had to go to MOPP level IV.  He said that 
when the drill was said to be over, he saw on repeated 
occasions that his gear was still registering the presence of 
toxic chemicals.  He reported that he was also exposed to 
direct life-threatening stressors such as a SCUD missile 
blowing up immediately above his building.  He said that he 
went forward with his division and ended up about 12 miles 
from Baghdad and then pulled back about 50 miles within Iraq 
to set up camp.  He thus claimed that he was located within 
dangerous enemy territory and was exposed to life-threatening 
stressors and multiple toxic agents.  He indicated that he 
had to give up his military career when his superior officer 
refused to endorse his reenlistment papers; the sudden ending 
of his military career coincided with great difficulty in his 
personal life and the end to his marriage to a German woman.  
Thus, within a very short span of time, the veteran lost his 
career and his marriage.  It was reported that he returned to 
the United States devastated and had a great deal of 
difficulty adjusting.  The veteran indicated that in 1997, 
three years after his discharge, he was just beginning to 
settle down.  In the interim, his problems seemed to focus on 
memory loss, sleep difficulties, and recurrent migraines.  He 
had a period of severe social withdrawal but had now reached 
out.  He found a girlfriend and was going to settle down in 
an apartment with her.  At first, he used alcohol, but after 
he got a DUI, he became sober and had been sober for two and 
a half years.  

On his psychiatric examination in March 1997, the veteran 
described his memory problems as primarily short-term memory 
difficulties, as he seemed to be able to recall things that 
happened in the remote past but could not seem to keep 
immediate issues in his mind.  In addition, he said that he 
could not seem to get more than two hours of sleep a night 
that was not helped by exercise.  He reported that ever since 
his return from Desert Storm, he has found himself unable to 
ignore background sounds and startles to sudden loud noises.  
He indicated that he knew that he was more alert than the 
average person, to the point that he sometimes thought that 
people were there when they were not.  With respect to his 
mood, he noticed that he had become irritable; he kept to 
himself and preferred his own counsel.  However, he did not 
seem to notice wild fluctuations in his mood.  He was found 
on mental status examination to have limited insight into his 
condition.  The diagnosis on Axis I was adjustment reaction 
with mixed emotional features.  Neuropsychological testing 
was recommended.  

On VA neuropsychological testing in March 1997, the veteran 
stated that he served in the Persian Gulf as an infantryman 
until after the ground war, although his MOS cook.  He said 
that he remembered numerous occasions during the ground war 
when the chemical alarms went off.  He thought that he was 
exposed to anthrax after coming upon dead camels supposedly 
exposed to anthrax.  He also took "little white pills" 
everyday while in the Gulf.  He was also in charge of 
spraying pesticides around the latrines and trash sites.  The 
summary from the neuropsychological tests administered 
indicated that the veteran displayed deficits commonly seen 
in those with mood complaints such as post-traumatic stress 
disorder and that, given his many symptoms consistent with 
that diagnosis, a more thorough evaluation was recommended.  

On a VA neurologic examination in March 1997, the examiner 
felt that the veteran suffered primarily from "chronic 
stress compounded by his sleeplessness and other 
psychosomatic illnesses such as low back pain and chronic 
fatigue and occasional migraines."  

The veteran testified in January 1999 that he entered the 
Southwest Asia Theater through the port of Dhahran and 
remained there for nearly two weeks.  It was indicated that 
while at Dhahran, several SCUD missile attacks occurred that 
required taking cover.  There was a threat of chemical attack 
that required putting on a mask.  From Dhahran, he moved west 
toward Camp Henry, north of Riyadh.  From there, he moved to 
the border, where there were fewer attacks.  He worked with 
the engineers to make a pit for any trash or leftover food.  
He saw several camels that had just died, but the carcass was 
eaten out from the inside.  He said that it was then that his 
unit was informed that there was a chance for anthrax and 
that his unit was quarantined in that area for three days.  
He said that someone came up and informed his unit that if 
indeed it was anthrax, the unit should have been moved out.  
His unit was therefore moved out right away.  He stated that 
this occurred within a couple of days of the start of the 
advance.  

The veteran further testified that he crossed the border the 
morning of the first attack.  The mission was to cut off the 
supply road for the Republican Guard and to advance to Kuwait 
from behind the Republican Guard.  When his unit reached its 
destination, the unit received new orders to continue north 
to Baghdad.  He reported that his unit got within 12 miles of 
Baghdad.  His unit was then told to move 50 miles back and 
set up camp.  However, the area had not been swept for mines.  
When his unit got there, it set up a perimeter with its 
trucks.  The following morning, when word was received that 
Saddam Hussein had asked for a cease-fire, the vehicles 
started running over land mines.  He said four or five trucks 
blew up in his area before it was realized that the unit had 
been placed in a minefield.  The unit had to wait until a 
path was cleared to leave.  The veteran said that he 
subsequently participated in clearing out buildings as part 
of the process of setting up a headquarters for 5th Corps.  
He and others broke into a boarded up building to clear it 
out, and when it was opened up, "there was nothing but 
bodies that they had told us were Kuwait civilians just piled 
in big giant piles in there, like it was a storage facility 
for the dead."  He stated that "they had us remove the 
bodies and put them in body bags" and that "we filled up 
trucks and I believe from there they went to I guess a big 
burial site and they just buried them."  He said that the 
dead included men, women and little kids.  He reported that 
he was not given a choice whether to do this duty and just 
did what he was told.  He stated that at that time, he was 
with HHC, 3rd Brigade, 3rd Armor.  He said that he was there 
for a day setting up the 5th Corps Headquarters and then 
returned to his unit, which got orders for border patrol 
along the Kuwaiti-Iraq border for about two weeks.  From 
there, he said, his unit was sent to a staging area near the 
burning oil fields for about a month.  

The veteran also claims to have come under sniper fire when 
he went on a truck to Kuwait City to go to the airport for 
some R&R.  He said that he was fired on when he was getting 
off one of the trucks inside a hangar.  He said that he was 
told that there were snipers who were cut off from their 
units and did not know that the war was over.  "So we had 
somebody taking pot shots at us for a while," the veteran 
said, "until . . . the reservists or whoever had actually 
gotten them and they considered it safe for us to finally 
continue traveling."  

VA outpatient treatment records dated from July 1996 to April 
2000 are of record and reflect treatment for a cluster of 
symptoms that the examiner in August 1998 attributed to 
undiagnosed illness.  When seen in the outpatient clinic in 
March and April 2000 as a participant in a Gulf War research 
study, it was reported that the veteran continued to have 
increased irritability and agitation, memory loss, worsening 
neck pain, trouble sleeping at night, increased headaches, 
and loose stools.  

The evaluation recommended when the veteran underwent 
neuropsychological testing does not appear to have been 
performed.  However, a psychiatric evaluation has not been 
conducted that would serve to reconcile the diagnoses either 
entered or suggested by the record.  The Board is of the 
opinion that a VA psychiatric examination that takes into 
account the evidence of record is necessary in order to 
determine whether the veteran has a psychiatric disorder that 
is related to service.  

Because the veteran's sleeplessness and chronic fatigue have 
been characterized as manifestations of psychosomatic 
illness, which is to say, have been regarded as symptoms of 
psychiatric illness, the Board will hold in abeyance the 
issue of whether they are manifestations of an undiagnosed 
illness pending the development requested herein.  

With respect to the veteran's positive test for Mycoplasma 
infection, the record shows that during his period of 
enrollment in the VA research study, he manifested a complex 
of symptoms that are arguably related to Mycoplasma 
infection.  An article by G. Null, Ph.D., submitted by the 
veteran, notes that data are plentiful that soldiers in the 
Gulf War were exposed to a variety of toxic agents, all of 
which individually or in combination could cause neurological 
damage.  These included "exotic, questionable inoculations 
for anthrax and botulism, as well as secret vaccine 
adjuvants, including squalene, which is forbidden by law to 
be given to humans but antibodies to which have been found in 
a very high percentage of Gulf war vets"; and biological and 
germ warfare agents to which troops were exposed.  Dr. Null 
also stated that specific toxic microbes have been isolated, 
including a genetically engineered bacterium known as 
Mycoplasma incognitus, that produce gradual but severe 
neurological damage.  

Dr. Null noted that part of the problem in defining Gulf War 
syndrome is that the symptoms are so varied but that the most 
common symptom was chronic fatigue, which affected over half 
of syndrome sufferers.  Other conditions, Dr. Null said, 
included cardiac ailments and memory loss.  Severe aches and 
joint pains are common, and other frequently reported 
symptoms were dizziness, nausea, stomach pains, light 
sensitivity, intense anxiety, breathing difficulty, muscle 
spasms, diarrhea, blurred vision, inexplicable skin rashes, 
hives, bleeding gums, eye redness, night sweats and acute 
migraine-like headaches.  Sexual and urination disorders 
plague numerous victims.  About a quarter had acquired 
multiple chemical sensitivities.  

Dr. Null said that experimental vaccines were issued to the 
troops deployed to the Gulf, especially for anthrax and 
botulinum, that were not approved for use by the FDA and had 
since been proven to cause potentially dangerous side 
effects.  Dr. Null stated that documents released by the 
Pentagon in 1995 revealed that high-ranking military 
officials had pressured FDA into authorizing experimentation 
with pyridostigmine bromide (PB) tablets for protection 
against Iraqi chemical or biological attacks.  Reportedly, 
the troops were forced by their commanding officers to 
consume these tablets in excessive quantities despite the 
troops' misgivings.  It is claimed that records of who 
received the pills were not kept, that only a standard dosage 
was given regardless of sex or medical history, and that the 
toxicity of the experimental drug was heightened by issuing 
them along with powerful insecticides, such as DEET, which 
Dr. Null said was a potentially lethal combination.  

The Board notes that the recently promulgated VCAA 
regulations, which became effective on November 9, 2000, 
define competent medical evidence as including "statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses."  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)).  

When the veteran was seen at a VA outpatient clinic in March 
2000, he was to have his blood drawn for Mycoplasma as well 
as undergo routine blood tests.  The following month, it was 
reported that he continued in the study and that an 8-month 
follow-up visit was planned.  When examined by VA in May 
2000, it was reported that the results of the VA 
investigative study might be known "in a year or so."  

The Board observes that although the RO classified the 
veteran's claim as entitlement to service connection for a 
positive Mycoplasma test as due to an undiagnosed illness, 
service connection was denied under 38 C.F.R. § 3.317 and on 
a direct incurrence basis under 38 C.F.R. § 3.303.  It is 
unclear from the record whether the veteran has just a 
positive test result for Mycoplasma infection or whether he 
manifests symptoms of infection that have not yet been 
clearly identified as residuals of Mycoplasma infection.  The 
very fact that he is receiving medication in a study lasting 
more than a year suggests that there is ongoing concern that 
he has an infection that could fulminate without treatment 
with medication.  Moreover, the record is incomplete 
regarding his current state.  It is possible that he received 
vaccines or nerve agents that possibly account for the 
Mycoplasma infection that has since been detected, although 
this is not confirmed.  In any case, the Board is of the 
opinion that additional development is necessary to determine 
whether a current disability is present that is related to 
service or an incident in service such as a vaccination 
against biologic or chemical agents.  

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated, and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should include the VA outpatient 
reports generated since April 2000 
reflecting the veteran's participation in 
the Gulf War Research Study as a result 
of his positive Mycoplasma test.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession.  

2.  The veteran's testimony regarding his 
service in the Persian Gulf War (pages 
19-25 of the transcript), and copies of 
the reports of VA psychiatric and 
neuropsychological testing (in which the 
veteran describes stressors from his 
deployment to the Persian Gulf) should 
then be submitted to the service 
department for verification.  

3.  If there is supporting evidence of 
any stressor claimed by the veteran, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability 
found to be present.  Any indicated 
psychological testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file in detail, 
including the service medical records, 
and provide an opinion regarding the 
etiology of any psychiatric disability 
found to be present.  If the veteran is 
found to have post-traumatic stress 
disorder, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressors, 
supporting the diagnosis.  If post-
traumatic stress disorder due to 
inservice stressors is found, the 
examiner is requested to render an 
opinion as to whether the veteran's 
sleeplessness and chronic fatigue are 
manifestations of the diagnosed post-
traumatic stress disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  The veteran should also be afforded 
an examination by a physician with 
expertise in infectious diseases, if 
feasible, to determine the nature and 
extent of any current residuals of 
Mycoplasma infection found to be present.  
Any indicated testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file in detail and 
provide an opinion regarding the etiology 
of any residuals of Mycoplasma infection 
found to be present, to include whether 
it is at least as likely as not (50 
percent probability) that any such 
infection resulted from service or an 
incident in service such as vaccination 
against biologic or chemical agents in 
connection with the veteran's deployment 
to the Persian Gulf.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 are satisfied.

6.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to service 
connection for psychiatric disability, to 
include post-traumatic stress disorder.  

7.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

